t c memo united_states tax_court ralph thomas whitecavage petitioner v commissioner of internal revenue respondent docket no filed date ralph thomas whitecavage pro_se jonae a harrison for respondent memorandum findings_of_fact and opinion thornton judge respondent determined the following deficiencies and penalty in petitioner’s federal income taxes year deficiency dollar_figure big_number big_number accuracy-related_penalty sec_6662 -- dollar_figure -- the issues for decision are whether during and petitioner engaged for profit in the activity of breeding greyhounds for racing and whether petitioner is liable for a sec_6662 accuracy-related_penalty for all section references are to the internal_revenue_code in effect for the taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact the parties have stipulated some facts which are so found when he petitioned the court petitioner resided in arizona petitioner was an auditor for the internal_revenue_service irs for years including the years at issue he was stationed in the yuma arizona office of the irs where he worked about hours a week before retiring in petitioner resided on his property about miles from yuma in petitioner began breeding greyhounds there for the purpose of entering them in dog races each year he bred a litter of pups over years he raised about greyhounds before petitioner kept his greyhounds in crates in his garage twice a day he would take them out for exercise during petitioner built a big_number square-foot kennel and added a new run and fencing because of his full-time job at the irs petitioner could not spend much time with the dogs during workdays but he fed and cleaned up after them mornings and evenings petitioner did not hire any caretaker to tend the dogs while he was at work petitioner would keep the pups on his property until they were a little over year old then he would send them to florida oklahoma or new mexico to train for racing on a track after being trained petitioner’s greyhounds were taken to be raced in florida and arizona petitioner received a percentage of any winnings not all the greyhounds survived training petitioner lost about greyhounds because of bad training methods by the trainers in the racing kennels the greyhounds that survived spent the rest of their racing lives on the track and generally did not return to petitioner instead at the end of their racing lives the greyhounds generally would be petted out ie sent into an adoption program or to a veterinarian presumably to be euthanized petitioner received no money for these dogs upon their retirement before he commenced breeding greyhounds for racing petitioner did not consult an economist or other professional business adviser although he received some racetrack winnings petitioner never realized a profit from breeding and racing greyhounds petitioner ceased his greyhound activity in the same year he retired from the irs on schedules c profit or loss from business of his form sec_1040 u s individual_income_tax_return petitioner reported losses from his greyhound activity as follows gross dog-race winnings total expenses net_loss dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number by notice_of_deficiency respondent determined that these reported losses were not allowable under sec_183 because petitioner’s greyhound activity was not entered into for profit respondent also determined that for petitioner was liable for the sec_6662 accuracy-related_penalty on the basis that petitioner’s corrected income_tax_liability for was dollar_figure rather than the dollar_figure that petitioner had reported giving rise to a substantial_understatement_of_income_tax within the meaning of sec_6662 a petitioner’s greyhound activity opinion under sec_183 if an individual engages in an activity without the primary objective of making a profit deductions attributable to the activity are allowable only to the extent of gross_income from the activity see 72_tc_28 the critical inquiry i sec_1 respondent allowed petitioner miscellaneous_itemized_deductions equal to the amounts of gross_income reported from the greyhound activity whether making a profit is the taxpayer’s predominant primary or principal objective 4_f3d_709 9th cir affg tcmemo_1991_212 machado v commissioner tcmemo_1995_526 affd without published opinion 119_f3d_6 9th cir warden v commissioner tcmemo_1995_176 affd without published opinion 111_f3d_139 9th cir although the taxpayer need not have a reasonable expectation of realizing a profit he or she must have a bona_fide objective to do so 809_f2d_355 7th cir affg tcmemo_1985_523 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs whether the taxpayer has the requisite objective to realize a profit is a question of fact to be resolved on the basis of all relevant circumstances with greater weight being given to objective factors than to mere statements of intent 78_tc_642 affd without opinion 702_f2d_1205 d c cir golanty v commissioner supra pincite the taxpayer generally bears the burden of establishing that the activity was engaged in for profit see rule a petitioner has not claimed or shown that he meets the requirements under sec_7491 to shift the burden_of_proof to respondent as to any factual issue relating to his liability for tax the regulations under sec_183 provide a nonexclusive list of factors to be considered in determining whether an activity is engaged in for profit the factors include the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort the taxpayer spent in carrying on the activity the expectation that assets used in the activity may appreciate in value the taxpayer’s success in carrying on other activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the taxpayer’s financial status and whether elements of personal pleasure or recreation are involved sec_1_183-2 income_tax regs see golanty v commissioner supra pincite as discussed below on the basis of all the evidence in the record we conclude that petitioner did not engage in his greyhound activity for profit within the meaning of sec_183 manner in which petitioner carried on the activity petitioner did not carry on his greyhound activity in a businesslike manner he did not maintain complete and accurate books_and_records regarding his greyhound activity did not maintain a written business plan and did not contemporaneously prepare budgets or financial analyses for his greyhound activity although petitioner claims to have prepared a cost analysis plan at trial he acknowledged that this plan was prepared only in the course of the audit and examination of the tax years at issue his substantiation of claimed expenses was spotty and consisted largely of some canceled checks supported by his vague testimony he had no written contracts with the third parties who trained hauled and raced his greyhounds petitioner was licensed with the arizona department of racing at least for he alleges that he was also licensed with the texas department of racing and the florida department of racing he also alleges that he had some of the best blood lines in greyhound racing in the state of arizona such circumstances do not suffice to establish however that petitioner conducted his greyhound activity in a businesslike manner this factor weighs against petitioner at trial petitioner indicated that he wished to call as a witness lonnie boyle who allegedly hauled petitioner’s dogs to training sites and leased petitioner’s dogs to run under mr boyle’s kennel name petitioner stated that he expected to elicit from mr boyle testimony about the mechanics of the racing kennel and basically what happens to the dogs through the racing end of it and what happens when it’s petted out having failed to subpoena mr boyle however petitioner failed to have him available at trial the court declined petitioner’s request to continue the trial to receive mr boyle’s testimony at some later date insofar as it might be pertinent to our analysis of whether petitioner engaged in his greyhound activity for profit within the meaning of sec_183 the subject matter of mr boyle’s expected testimony as described by petitioner appears largely redundant of undisputed information already in the record moreover insofar as petitioner may have sought to elicit expert testimony from mr boyle petitioner failed to submit an expert report pursuant to rule f expertise of petitioner or advisers preparation for an activity by extensive study of its accepted business economic and scientific practices or consultation with those who are expert therein may indicate a profit_motive if the taxpayer carries on the activity in accordance with such practices sec_1_183-2 income_tax regs in analyzing profit_motive a distinction must be drawn between expertise in the mechanics of an activity and expertise in the business and economic aspects of an activity see burger v commissioner supra pincite failure to consult economic experts or to develop an economic expertise may indicate a lack of a profit_motive id although petitioner presumably acquired some knowledge about the mechanics of greyhound breeding and racing before he commenced his greyhound activity he has not demonstrated that he consulted economic experts or developed any personal economic expertise as to how to make a profitable business of his greyhound activity this factor weighs against petitioner time and effort expended in activity time and effort expended in carrying on an activity may be indicative of profit_motive particularly in the absence of substantial personal or recreational elements associated with the activity sec_1_183-2 income_tax regs during the years at issue petitioner was a full-time irs employee at trial petitioner acknowledged that his full-time irs job limited the time he could devote to the greyhound activity petitioner had time to breed only one litter of pups annually at trial he conceded that for his greyhound activity to be profitable he would have needed to breed at least three or four litters annually this factor weighs strongly against petitioner expectation that assets may appreciate in value on brief petitioner contends that the expectation that one or more of his greyhounds might become a winning stakes dog was a major component in his decision to engage in his greyhound activity he claims that such a dog could easily have an expected value price of between dollar_figure to dollar_figure the evidence strongly suggests however that petitioner’s greyhounds generally depreciated in value being either lost during training or else petted out at the end of their racing careers insofar as the record shows in all the years that petitioner engaged in his greyhound activity he never sold any of his dogs on the basis of the evidence in the record we are unpersuaded that petitioner had a bona_fide expectation of making a profit on his greyhound activity by selling his dogs at a price that would generate sufficient income to offset past losses petitioner claims that in one of his greyhounds won a race but acknowledges that by the greyhound had finished her career as a brood on his farm petitioner claims that improvements made to his property in such as the addition of a kennel house added considerable value to his property there is no evidence however that petitioner held his property with a view of subsequently selling it for a profit to defray the costs of his greyhound activity accordingly we do not take these improvements into account in judging petitioner’s objective in conducting the greyhound activity see golanty v commissioner t c pincite in any event the evidence in the record does not establish either the cost of the improvements or the extent to which they might have added to the property’s value this factor weighs against petitioner petitioner’s success in other activities if the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises it may tend to show that the current activity was entered into for profit even though it is presently unprofitable sec_1_183-2 income_tax regs insofar as the record reveals petitioner has not engaged in other activities similar to the greyhound activity by which we might evaluate his success in those other activities this factor is neutral on brief petitioner alleges that before going to work for the irs he worked in the hotel industry history of income or losses from activity where losses continue beyond the period which is customarily necessary to bring the operation to profitable status it may be an indication that the activity is not engaged in for profit sec_1_183-2 income_tax regs as of petitioner had realized losses from his greyhound activity for straight years this factor weighs against petitioner amount of occasional profits the amount and frequency of occasional profits earned from the activity may be indicative of a profit objective sec_1_183-2 income_tax regs petitioner never realized a profit from his greyhound activity this factor weighs against petitioner petitioner’s financial status substantial income from sources other than the activity may indicate lack of a profit_motive especially if there are personal or recreational elements involved sec_1_183-2 income_tax regs during the years at issue petitioner had a full-time job with the irs this factor weighs against petitioner elements of personal pleasure the presence of personal motives in carrying on an activity especially if recreational or personal elements are involved may indicate that the activity is not for profit sec_1 b income_tax regs the mere fact that a taxpayer derives pleasure from an activity however does not show a lack of profit objective if the activity is conducted for profit as evidenced by other factors id certain aspects of petitioner’s activity such as feeding grooming and cleaning up after the greyhounds generally might not be considered pleasurable even though they are not so different from the duties of any pet owner ultimately however it seems to us that petitioner’s activity of breeding greyhounds for racing although conducted by petitioner in a seemingly inhumane manner for many years keeping numerous dogs confined in crates in his yuma arizona garage while he worked a full-time job at the irs sending the pups off to training that almost a fourth of them would not survive and ultimately casting off most of the others for possible adoption or destruction involved recreational elements as are common to other forms of recreational gambling with those elements being enhanced by such sense of sport or gamesmanship as might derive from having one’s own dogs in the races this factor weighs against petitioner on the basis of all the evidence we conclude that petitioner failed to establish that he engaged in his greyhound in making these observations we intend no inference as to any finding of criminal liability of petitioner an issue which is beyond the purview of this court activity with a predominant primary or principal objective to make a profit within the meaning of sec_183 b sec_6662 accuracy-related_penalty sec_6662 and b imposes a 20-percent accuracy-related_penalty on any portion of a tax underpayment that is attributable to among other things any substantial_understatement_of_income_tax defined in sec_6662 as an understatement that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 petitioner’s understatement_of_tax for dollar_figure exceeds dollar_figure which is greater than percent of the tax required to be shown on hi sec_2002 return dollar_figure respondent has satisfied his burden of production under sec_7491 the accuracy-related_penalty does not apply with respect to any portion of the underpayment if it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 petitioner has not shown or even expressly claimed that he had reasonable_cause or acted in good_faith with respect to his understatements of income_tax any such defense appears especially problematic in the light of petitioner’s employment as an irs auditor contentions advanced by the parties and not addressed herein we conclude to be moot or without merit decision will be entered for respondent in particular petitioner states on brief that he believes that he has been audited twice for tax_year sec_2001 and sec_2002 the first time as part of an investigation by the u s treasury_inspector_general_for_tax_administration tigta he appears to suggest that because of this purported tigta investigation the subsequent irs examination which resulted in the notice_of_deficiency that is the subject of this proceeding was a second_examination of petitioner’s books_and_records that was prohibited pursuant to sec_7605 petitioner cites no authority and we are aware of none for the proposition that sec_7605 applies to a tigta investigation of an irs employee in any event the evidence in the record does not establish that respondent ever examined petitioner’s books_and_records in connection with any tigta audit to the contrary according to petitioner’s representations on brief the tigta audit appears to have been concluded upon the basis of an interview with petitioner
